Citation Nr: 1425752	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Ocala Regional Medical Center from October 19, 2010 to October 23, 2010, to include emergency transportation to that facility on October 19, 2010.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The appellant served on active duty from August 1969 to September 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from November and December 2010 and April 2011 determinations of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran has no disabilities that have been adjudicated as service-connected.

At 9 AM on October 18, 2010, the appellant contacted the VAMC and requested a primary care appointment due to symptoms of vomiting, shakes, and an inability to eat or drink since Wednesday of the week prior.  His VA primary care physician returned his call at 11AM and spoke with his daughter who reported that the appellant had been vomiting and having vivid dreams of relatives who were not there.  The appellant's primary care physician instructed that he go to urgent care for further evaluation and possible blood work.  The appellant's daughter reported that she would try to convince him to go to Gainesville urgent care because he did not want to wait long at the waiting room.  

At approximately 5:39 PM on October 19, 2010, and ambulance was dispatched to the appellant's home due to complaint of psychiatric emergency, which reportedly began on Friday, October 15, 2010.  On arrival, the appellant's pupils were constricted and sluggish.  His skin was pale, he was hot in temperature, and his condition was diaphoretic.  He was very weak with decreased strength in his extremities.  His family reported that he had been having hallucinations since Friday with talking and claiming to see family members that were not at his home.  They also reported that he had been weak for one week and that he developed a rash looking condition on his arms and chest that day.  He was taken via ambulance to the emergency department at Ocala Regional Medical Center at his family's request.  During transport he was able to answer all questions appropriately but appeared confused every now and then.  

On October 19, 2010, an emergency room admission history and physical showed that the appellant presented after a four to five day history of subjective fever and chills, intense sweating, shaking, hallucinations, and vomiting for several days.  He endorsed a history of similar complaints in the past, however, they had always subsided on their own, were of a lesser severity, and did not include hallucinations or memory loss.  He had also developed an acute macular rash over much of his body on the date of admission.  Additional complaints included weakness and fatigue, intermittent diaphoresis, tremulousness, nausea and vomiting.  He admitted that he drank at least eight beers a day and sometimes more.  Physical examination showed that the appellant appeared somewhat disheveled.  Although he answered questions appropriately, his girlfriend reported continued periods where he was not making sense.  By that time, the macular rash was observed to cover his entire body, including his palms and the soles of his feet.  Diagnostic assessments included vomiting, altered mental status, thrombocytopenia, hyponatremia, hypokalemia, renal insufficiency, slight transaminitis with elevated total bilirubin, and diffuse macular rash.  

The appellant was admitted to the medical floor for observation.  He underwent diagnostic imaging of his brain, infectious disease and neurological consultations due to concern of viral encephalopathy, and he was started empirically on two kinds of antibiotics.  He was discharged on October 23, 2010, with diagnoses of diffuse rash, probably viral, improving; change in mental status, probably secondary to viral neurosis and hyperammonemia; history of alcohol abuse; chronic back pain; hypertension; and history of benign tumor of the neck.  Discharge summary states that "intensive workup was done until the moment of discharge," however, his condition was noted to be improving throughout the episode of care.  

On review, the Board finds that the appellant's condition on October 19, 2010, was of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  In that regard, the statement of the case indicates that a VA physician reviewed the medical records and found that the appellant's viral syndrome on top of chronic alcohol abuse were medical conditions that "could have been taken care of at a VAMC prior to them becoming emergent conditions."  It is true that the Veteran's symptoms started a number of days prior to seeking treatment.  However, treatment records consistently note that the appellant's symptoms were becoming progressively worse and the appearance of a body rash on the day he sought emergency treatment ultimately lead in large part to him doing so.  At the time he sought emergency treatment, he was hallucinating and physically weak.  His local VA CBOC was closed for the day and the nearest VA hospital was located in Gainesville, Florida, which is 45.9 miles from his home.  The Board notes that regulations require that a situation be emergent from the perspective of a reasonably prudent layperson, rather than from the perspective of a health care provider.  Here, a reasonably prudent layperson could have reasonably expected that a delay in seeking immediate medical attention would have been hazardous.

Nevertheless, it remains unclear if and when the appellant's condition became stable for transfer to a VA facility at any time during his inpatient treatment at Ocala Regional Medical Center from October 19 to 23, 2010, and the Board finds that such question requires further evidentiary development.  Specifically, a medical opinion must be obtained addressing if and when the appellant's condition was stable for transfer to a VA or government facility.

Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion from an appropriate specialist concerning whether the Veteran stabilized and could have been transferred safely at any time between October 19 to 23, 2010, to a VA medical facility for continuation of medical treatment, and if so, on what date.  He or she must be provided with a copy of the claims file and a copy of this remand, so that he or she can properly address this question.  He or she should specifically address notation in the discharge summary that "intensive workup was done until the moment of discharge."  The rationale for the opinion must be provided. 

2. If indicated from the above requested medical opinion, request that a Fee Service Review Physician, or equivalent officer, review the record and determine whether a VA or other Federal facility was or was not feasibly available between October 19 to 23, 2010, and whether any reasonable attempts were made or could have been made to effectuate such a transfer.  

In making this determination, the reviewing official should specifically determine whether any attempt or request was made to transfer to appellant to VA facility on October 20, 2010, when the VAMC was notified of the appellant's admission to Ocala Regional Medical Center.  He or she should also consider the urgency of the appellant's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, and the availability of beds.  

3. Then, readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the appellant's satisfaction, issue him a supplemental statement of the case.  This supplemental statement of the case should include the amended provisions of 38 U.S.C.A. § 1725 and any applicable regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



